Citation Nr: 0500858	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1979 to June 1983 
with 3 months of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied a 
total disability rating for compensation purposes based on 
individual unemployability.  The veteran has been represented 
by Disabled American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In July 2002, the Tennessee Department of Labor and Workforce 
Development determined that the veteran was ineligible for 
unemployment benefits.  Evidence developed in association 
with the Tennessee Department of Labor's decision is not of 
record.  VA's duty to assist the veteran includes an 
obligation to obtain the records from agencies that determine 
the veteran's employability.  See Brown v. Brown, 4 Vet. App. 
307 (1993).  

In March 2002, the veteran's private physician, Dr. Chandler, 
opined that the veteran had the ability to pursue sedentary-
type employment.  The opinion, however, was rendered prior to 
the RO's decision to establish service connection for his 
bilateral patellofemoral syndrome.  The veteran has not been 
afforded VA compensation examination to assess the impact of 
the veteran's service-connected residuals of fracture to left 
ankle, status post ankle fusion with lisfranc post-traumatic 
arthritic changes, and bilateral patellofemoral syndrome upon 
his vocational pursuits.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that VA compensation examination is required to resolve 
this issue.

In November 2004, the veteran submitted new evidence from his 
private physician, Dr. Chandler, regarding his service-
connected right patellofemoral syndrome associated with his 
left ankle fracture.  The veteran has not waived RO 
consideration of the additional evidence.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Under the circumstances, the case is remanded for the 
following action:

1. Ask the veteran to provide any evidence in his 
possession that pertains to the claim.

2. Contact the Tennessee Department of Labor and 
Workforce Development and ask that it provide copies of 
all records developed in association with the 
Department's decision.

3. Ask the veteran to provide updated information as to 
treatment of his service-connected residuals of fracture 
to left ankle, status post ankle fusion with lisfranc 
post-traumatic arthritic changes and bilateral 
patellofemoral syndrome associated with left ankle 
fracture provided by Dr. Chandler, including the address 
and approximate dates of treatment.  Upon receipt of the 
requested information and the appropriate releases, 
contact Dr. Chandler and ask that he forward copies of 
available clinical documentation pertaining to treatment 
of the veteran after March 15, 2002, for incorporation 
into the claims file.

4. Obtain of VA clinical documentation pertaining to 
treatment of the veteran's service-connected residuals 
of fracture to left ankle, status post ankle fusion with 
lisfranc post-traumatic arthritic changes and bilateral 
patellofemoral syndrome associated with left ankle 
fracture after August 16, 2003.  The veteran has 
received treatment primarily from the Dover Clinic in 
Tennessee.
	
5. Schedule the veteran for VA examination for 
compensation purposes to determine the current nature 
and severity of his service-connected residuals of 
fracture to left ankle, status post ankle fusion with 
lisfranc post-traumatic arthritic changes and bilateral 
patellofemoral syndrome.  All indicated tests and 
studies should be accomplished and the findings then 
reported in detail.  

The examiner or examiners should identify the limitation 
of activity imposed by the veteran's service-connected 
residuals of fracture to left ankle, status post ankle 
fusion with lisfranc post-traumatic arthritic changes 
and bilateral patellofemoral syndrome upon his ordinary 
activities.  The examiner or examiners should express an 
opinion as to the impact of the veteran's residuals of 
fracture to left ankle, status post ankle fusion with 
lisfranc post-traumatic arthritic changes and bilateral 
patellofemoral syndrome upon his vocational pursuits.  

6. Readjudicate the issue on appeal.  If the benefit 
sought on appeal remains denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations considered, since the issuance of the last 
SSOC.  The veteran and his accredited representative 
should be given the opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


